SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

691
CA 13-00568
PRESENT: CENTRA, J.P., LINDLEY, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF SCOTT GEDDES,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARTIN A. HOTVET OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered February 4, 2013 in a CPLR article 78
proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
challenging the determination that denied his grievance concerning the
limitations placed on his possession of personal property pursuant to
Directive 4913 of the Department of Corrections and Community
Supervision. Supreme Court properly dismissed the petition, inasmuch
as the determination “was not irrational, arbitrary and capricious or
affected by an error of law” (Matter of Abreu v Fischer, 97 AD3d 877,
879, appeal dismissed and lv denied 19 NY3d 1096).




Entered:   June 20, 2014                        Frances E. Cafarell
                                                Clerk of the Court